Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7, 19, 42, 45-48, and 50-52 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for performing one or more clear channel assessment (CCA) processes on a channel during the one or more CCA occasions to determine whether the channel is available at the one or more CCA occasions.
The prior art of record (in particular Boon (US 20160192396), Moon et al. (US 20170230986), and Wang (US 20130039297)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: receiving downlink control information (DCI), the DCI comprising an indication of an uplink (UL) grant for an UL transmission, the UL grant indicating one or more subframes, and an indication of one or more parameters associated with a Clear Channel Assessment (CCA) occasion, the CCA occasion corresponding to a time period to conduct one or more CCAs, at least one of the one or more parameters associated with a duration of the CCA occasion; determining a start time of the UL transmission for a first subframe of the one or more subframes based at least on the UL grant; determining a start time of the CCA occasion based at least on the start time of the UL transmission and the duration of the CCA occasion, wherein the CCA occasion is before the determined start time of the UL transmission and the duration of the CCA occasion is based at least in part on the at least one of the one or more parameters associated with the duration of the CCA occasion; performing the one or more CCAs on a channel during the CCA occasion; determining whether the channel is available based on the one or more CCAs; and sending the UL transmission at the start time of the UL transmission via the channel on a condition that the channel is determined to be available. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 03/18/2022. The same reasoning applies to independent claim 45 mutatis mutandis.  Accordingly, claims 1-4, 7, 19, 42, 45-48, and 50-52 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Damnjanovic et al. (US 20150349931), “TECHNIQUES FOR MANAGING TRANSMISSIONS OF UPLINK DATA OVER AN UNLICENSED RADIO FREQUENCY SPECTRUM BAND.”
Mukherjee et al. (US 20160143014), “CHANNEL ACCESS IN LISTEN BEFORE TALK SYSTEMS.”
Ahn et al. (US 20180139775), “METHOD FOR TRANSMITTING DOWNLINK IN UNLICENSED BAND.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413